Title: To Thomas Jefferson from Providence Citizens, 5 March 1801
From: Providence Citizens
To: Jefferson, Thomas



Sir
Providence (RI) 5th March 1801

Permit us in behalf of a number of respectable Citizens of this Town to offer to you our sincere congratulations on your elevation to the first magistracy of the United States—
Persuaded as we are that a government entirely elective is alone consistent with the dignity of man—best calculated to promote his happiness & exclusively adapted to the genius—habits & situation of the People of the United States, it is with no common joy we behold at the head of the american administration a man whose uniform political integrity—whose correct & extensive information & affectionate concern for the happiness of the human race will add to the splendour & secure the stability of our favorite system—

Friends to the great leading principles of our constitution we expect with confidence that during your administration there will be given to that constitution the safe & honest meaning only which was contemplated by the plain understanding of the People of the United States at the time of its adoption—
From the humane & magnanimous policy, which Your conduct & character through life authorize us to beleive you will pursue, we have no apprehension of war from narrow or party policy; but delight in looking forward to the cultivation of universal peace—& liberal intercourse with all the nations of the world—
Thus reposing with equal security on the strength of your abilities & the goodness of your heart—we doubt not that your administration will dispel all artificial terror—revive mutual confidence & affection among our fellow citizens—promote the prosperity of our Country & advance the general felicity & perfection of man—
Accept our warmest wishes for your health & personal happiness & beleive us to be
With sentiments of the most profound respect, Sir, Your Friends & Affectionate Fellow Citizens

Samuel EddyJona. RussellSaml. Thurber Junr.Levi Wheaton Henry Smith

